                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEWART SMITH,                              :   CIVIL NO. 1:19-CV-362
                                            :
             Petitioner                     :   (Chief Judge Conner)
                                            :
      v.                                    :
                                            :
SUPERINTENDENT LAUREL                       :
HARRY, PA STATE ATTORNEY                    :
GENERAL,                                    :
                                            :
             Respondents                    :

                                        ORDER

      AND NOW, this 4th day of April, 2019, upon consideration of the petition for

writ of habeas corpus, and it appearing that the petition may be construed and

ruled upon under 28 U.S.C. § 2254 (stating “[A] district court shall entertain an

application for a writ of habeas corpus in behalf of a person in custody pursuant to

the judgment of a State court only on the ground that he is in custody in violation of

the Constitution or laws or treaties of the United States.”), but that construing and

ruling upon the petition under 28 U.S.C. § 2254 may preclude petitioner from filing

a second or successive petition for writ of habeas corpus, see id. § 2244(b) (providing

that a “second or successive habeas corpus application” under § 2254 may be filed

only in limited circumstances and with approval by a court of appeals); Mason v.

Myers, 208 F.3d 414, 417-18 (3d Cir. 2000) (instructing district courts to provide

notice to pro se petitioners of potential ramifications of filing petition under § 2254);

but cf. Pliler v. Ford, 542 U.S. 225, 231-32 (2004) (disapproving of requirement that
district courts give habeas petitioners warnings related to exhaustion and statute of

limitations), it is hereby ORDERED that:

      1. Petitioner is GRANTED leave to elect, within forty-five days of the date of
         this order, to withdraw the petition or to have the petition construed and
         ruled upon under 28 U.S.C. § 2254.

      2. Petitioner shall FILE, within forty-five days of the date of this order, the
         attached election form, indicating an election to withdraw the petition or
         to have the petition construed and ruled upon under 28 U.S.C. § 2254.

      3. Failure to comply with this order will result in the petition being
         construed and ruled upon under 28 U.S.C. § 2254.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



STEWART SMITH,                             :   CIVIL NO. 1:19-CV-362
                                           :
             Petitioner                    :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
SUPERINTENDENT LAUREL                      :
HARRY, PA STATE ATTORNEY                   :
GENERAL,                                   :
                                           :
             Respondents                   :

                              NOTICE OF ELECTION

      You have filed a petition for writ of habeas corpus seeking relief from a

judgment of a state court. You must elect whether you would prefer that the court

construe and rule upon your petition under 28 U.S.C. § 2254 or whether you would

prefer to withdraw your petition.

      If you elect to have your petition construed and ruled upon under 28 U.S.C. §

2254, you may lose your right to file second or successive petitions for writ of habeas

corpus, even if those petitions raise claims not presented in the petition currently

before the court. Federal law grants individuals the right to file one petition under

28 U.S.C. § 2254 to challenge the judgment of a state court. Individuals are not

allowed to file second or successive petitions under 28 U.S.C. § 2254 without

approval from the appropriate court of appeals. This approval is available only in

limited circumstances, outlined in 28 U.S.C. § 2244(b). As such, if the court
construes and rules upon your petition under 28 U.S.C. § 2254, you may lose your

right to file second or successive petitions raising other grounds for relief.

The court will give you two options to proceed. You may elect (1) to have your

petition construed and ruled upon under 28 U.S.C. § 2254, or (2) to withdraw your

petition with the intent of filing an all-inclusive petition under 28 U.S.C. § 2254,

raising all grounds for relief, within 120 days of the date of this order. You should

consult 28 U.S.C. §§ 2244 and 2254 for more information on the availability and

nature of relief under these provisions.

      You will be provided forty-five (45) days in which to return the attached

election form to the court. If this form is not completed and filed within this period,

the court will construe and rule upon your petition under 28 U.S.C. § 2254. Your

election on this form, or your failure to make an election, will be binding on you.

After you have reviewed this notice and the appropriate provisions, print your

name in the space provided and choose one of the options listed in the form. Then

sign and date the form and file the completed form with the court within forty-five

(45) days.
                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



STEWART SMITH,                             :   CIVIL NO. 1:19-CV-362
                                           :
             Petitioner                    :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
SUPERINTENDENT LAUREL                      :
HARRY, PA STATE ATTORNEY                   :
GENERAL,                                   :
                                           :
             Respondents                   :

                                 ELECTION FORM

      I, __________________________, petitioner in the above-captioned case, have

read the notice of election in its entirety and make the following election:


      ___    I elect to have my petition construed and ruled upon under 28 U.S.C. §
             2254.

      ___    I elect to withdraw my petition with the intent of filing an all-inclusive
             motion under 28 U.S.C. § 2254, raising all grounds for relief, within 120
             days of the date of this order.

I declare under penalty of perjury that the foregoing is true and correct.




______________________________                 _______________________
(Signature)                                    (Date)
